     Case 2:20-cv-09814-PA-JEM Document 19 Filed 04/21/21 Page 1 of 2 Page ID #:74




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   KIMBERLY FRAZIER
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     KIMBERLY FRAZIER,                                 Case No.: 2:20-cv-09814 PA (JEMx)
11
             Plaintiff,                                Plaintiff’s Notice of Motion and Motion
12                                                     for Default Judgment by Court
           vs.
13                                                     Date: May 17, 2021
                                                       Time: 1:30 p.m.
14   CYRUS G. ETEMAD; and DOES 1 to 10,                Courtroom: 9A
15                Defendants.                          Honorable Judge Percy Anderson
16
17
18
19
           To Defendant CYRUS G. ETEMAD and the attorneys of record, if any: Please
20
     take notice that on May 17, 2021, at 1:30 p.m., or as soon thereafter as this matter may be
21
     heard by this Court located at 350 W. First Street, Los Angeles, California, Plaintiff
22
     KIMBERLY FRAZIER will present Plaintiff’s motion for default judgment against
23
     Defendant CYRUS G. ETEMAD. The Clerk has previously entered the default on
24
     Defendant CYRUS G. ETEMAD on March 22, 2021.
25
           At the time and place of hearing, Plaintiff will present proof of the following
26
     matters: (1) Defendant CYRUS G. ETEMAD is not a minor or incompetent person or in
27
     military service or otherwise exempted under the Soldier and Sailor’s Civil Relief Act of
28




                  Plaintiff’s Notice of Motion and Motion for Default Judgment by Court - 1
     Case 2:20-cv-09814-PA-JEM Document 19 Filed 04/21/21 Page 2 of 2 Page ID #:75




 1   1940; (2) Defendant CYRUS G. ETEMAD has not appeared in this action; and (3)
 2   Plaintiff is entitled to judgment against said Defendant on account of the claims pleaded
 3   in the complaint, to wit: a violation of the Americans with Disabilities Act.
 4         The Plaintiff seeks a judgment in the amount of $4,440.00 in attorney fees and
 5   costs as set forth in the attached declaration of Jason J. Kim and an Order directing the
 6   defendant to: make alterations in such a manner that, to the maximum extent feasible, the
 7   goods, services, facilities, privileges, advantages, or accommodations offered by
 8   Defendant is readily accessible to and usable by individuals with disabilities at the
 9   property located at or about 6744 Laurel Canyon Blvd., North Hollywood, California.
10   This motion is based on this notice, the declarations submitted in support of this motion,
11   and other matters which may be presented at the hearing.
12         Notice of the original motion for default judgment by court was served on
13   Defendant CYRUS G. ETEMAD on April 21, 2021 by first class United States Mail,
14   postage prepaid.
15
16   Dated: April 21, 2021                     SO. CAL. EQUAL ACCESS GROUP
17
18
19                                             By:    _/s/ Jason J. Kim_______________
                                                      Jason J. Kim, Esq.
20                                                    Attorneys for Plaintiff
21
22
23
24
25
26
27
28




                  Plaintiff’s Notice of Motion and Motion for Default Judgment by Court - 2
